Citation Nr: 0519553	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington D.C.

In February 2005, the veteran appeared before the undersigned 
Veterans Law Judge at a hearing in Washington D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

With respect to the issue of entitlement to an increased 
initial evaluation for PTSD, currently rated as 50 percent 
disabling, review of the claims folder reveals that the most 
recent psychological examination was performed in October 
2002.  Additionally, subsequent VA treatment records from 
November 2004 assert that the veteran is totally disabled and 
unemployable as a result of his service-connected PTSD 
disability.  Accordingly, a VA examination would be helpful 
in ascertaining the current severity of the veteran's 
service-connected disability.

As to the veteran's claim of service connection for 
hypertension as secondary to his service-connected PTSD, 
under the Veterans Claims Assistance Act of 2000 (VCAA), VA's 
duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  The Board notes that the veteran was awarded Social 
Security benefits in November 2003 with a primary diagnosis 
of disorders of the back, discogenic and degenerative; and a 
secondary diagnosis of essential hypertension.  Only the 
award letter is of record.  The Board finds that the records 
from the Social Security Administration would be helpful in 
the adjudication of the claim.

Additionally, under the VCAA, VA's duties also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3 .159( c)( 4) (2004).  The veteran 
alleges that his current hypertension is due to his service-
connected PTSD.  The Board finds that a remand is necessary 
in order to secure a medical opinion as to the relationship, 
if any, between the veteran's current hypertension and the 
veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following actions

1.  With any needed assistance from the 
veteran, including obtaining any 
necessary signed releases, the RO should 
request up-to-date copies of the records 
of any evaluation or treatment, VA or 
private, he has received for his PTSD.  
The RO should also request all of the 
veteran's available records from the 
Social Security Administration.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of the PTSD.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should describe all 
manifestations associated with the 
veteran's PTSD. The examiner should also 
provide a global assessment of 
functioning score and explain its 
meaning. All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  The RO should then schedule the 
veteran for an appropriate examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that the veteran currently 
exhibits any hypertension which is caused 
or worsened by his service-connected 
PTSD.  The report of examination should 
include a complete rationale for all 
opinions rendered.

5.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




